Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite in that it appears claim 8 is directed to a device, however it is dependent on method claim 1.  If it is dependent on a method then claim 8 fails to further provide any steps in the method and if directed to a device then the method or use of the device fails to further limit the device.  
Further claim 8 the use of “at least one preferably peelable film” is indefinite in that it is unclear if the film is peelable or not. 
Claims 9-17 use the phrase “characterized in” which is indefinite in that it is unclear if this is intended to be an inclusive or exclusive term.
Claim 9 also uses the term “can be” which is indefinite as to whether it is or is not.  Similarly in claims 15 and 17.
Claim 9 also uses the term “preferably” which is indefinite as discussed above.  Similarly in claim 15.

In claim 13, “the combined cut and seal device” lacks proper antecedent basis in that it appears it is not defined until claim 9.  Also “the airlock chamber” and “airlock passage” lack proper antecedent basis. 
Further regarding claim 13, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 16, “the cassette” lacks proper antecedent basis in that it is not recited until claim 14.
In claim 17, “the manipulator room” lacks proper antecedent basis in that it is not recited until claim 15. 
With regard to claims 15-17, the manipulator room, the manipulator space, projective space and airlock chamber do not appear to be part of the device, as such “adapted to” language should be used.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al (DE 3013629).
Otsuka et al discloses: an apparatus suitable for an environmentally sealed connection of a protective sleeve (Figures 1 and 2, element 3) to a security sleeve (1, 1a, 1b, 8), [optional feature does not limit the scope of protection and makes the latter appear unclear], comprising an output device (see figures 1 and 2; implicit from the description of carrying "near the chest" on pages 9 and 12) suitable for a weldable film material (1, 1a, 1b, 8), which comprises, dispensed in the form of a film tube, a passage (figures 1A and 1F, figures 2A and 2E) suitable for a transfer from a contaminated region  (figures 1 and 2: the region to the right of and next to the hatched wall (2)) into an non-contaminated region (figures 1 and 2: the region to the left of and next to the hatched wall (2)) using a protective sleeve (1, 1a, 1b ,8) and hermetically seals off the contaminated region from the non-contaminated region as an at least partially flexible security sleeve (1, 1a, 1b, 8; 3), and at least one welding device (implicit from figures 1 and 2, the corresponding device is additionally implicitly known from the entire description, see for example pages 9-15, which repeatedly disclose that the filmi s meltable, melted, molten, melted together, fused, etc.) suitable for producing at least one [optional feature does not limit the scope of protection and makes the latter appear unclear] film connection (figures 1 and 2, see for example pages 9-15, which repeatedly disclose that the film is meltable, melted, molten, melted together, fused, etc.) between film web parts (figures 1 and 2), which lie on top of one another, of the security sleeve 
With regard to claim 9, the welding device is known implicitly from figures 1 and
2 and implicitly from the entire description, see for example pages 9-15, which repeatedly disclose that the film is meltable, melted,
molten, melted together, fused, etc.
With regard to claim 10, Figures 1B-E: welding device in the non-contaminated region (regions "b” and "d").
With regard to claim 11, Figures 1C-E: welding device in the contaminated region (region "a").
With regard to claim 12, Figures 1C-E: cutting device is implicitly disclosed by the cuts in the regions "c" and "d".
With regard to claim 13, cutting device as part of the airlock chamber see figures 1 and 2.
With regard to claim 15-17, as discussed above, the claims appear be directed to elements that are not part of the device and therefore do not further define the claimed device.
Claims 1-7 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791